Citation Nr: 0806025	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for Barrett's 
esophagus, to include diverticulitis. 

3.  Entitlement to service connection for psoriasis.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for congestive heart 
failure with coronary artery disease, to include as secondary 
to diabetes mellitus.  

6.  Entitlement to an increased initial rating for 
post-traumatic stress disorder, currently rated as 30 percent 
disabling.  

 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri (hereinafter RO).  


The claim for an initial rating in excess of 30 percent 
requires additional development and is addressed in the 
Remand portion of the decision below and remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
chronic obstructive pulmonary disorder (COPD), Barrett's 
esophagus, to include diverticulitis, or psoriasis as a 
result of service. 

2.  There is no competent evidence that the veteran has 
hypertension or congestive heart failure with coronary artery 
disease as a result of service or to a service-connected 
disability, to include to diabetes mellitus.   



CONCLUSIONS OF LAW

1.  COPD, Barrett's esophagus, to include diverticulitis, and 
psoriasis were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.  Hypertension and congestive heart failure, with coronary 
artery disease, were not incurred in or aggravated by service 
and may not be presumed to have been so incurred; 
hypertension and congestive heart failure, with coronary 
artery disease, are not proximately due to or the result of a 
service-connected disorder, to include diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
letters dated in September and October 2003 satisfied the 
duty to notify provisions with respect to the claims 
adjudicated herein.  As for the duty to assist, the veteran's 
service medical records have been obtained, along with VA and 
private medical records.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the issues adjudicated 
below, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted during such service.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including cardiovascular disorders to include 
hypertension, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the reports from the 
August 1972 separation examination, do not reflect any 
evidence of treatment for COPD, Barrett's esophagus to 
include diverticulitis, psoriasis, hypertension, or 
congestive heart failure with coronary artery disease.  The 
first post-service evidence is contained in 


private and VA outpatient treatment records dated from 1996 
to 1998.  These records reflect evidence of COPD, 
hypertension, and cardiovascular disease.  Additional VA 
outpatient treatment records dated through 2005 reflect 
diagnoses to include Barrett's esophagus and psoriasis.  
However, none of these records link such disability to 
service.  VA examinations conducted in January 2004 that were 
preceded by a review of the claims file by the physician 
resulted in the conclusion that the veteran's hypertension 
and coronary artery disease and myocardial information were 
not "at least as likely as not related to his diabetes 
mellitus."  

As for the veteran's assertions that COPD, Barrett's 
esophagus to include diverticulitis, and psoriasis are 
etiologically related to service, and that hypertension and 
congestive heart failure with coronary artery disease are 
etiologically related to diabetes mellitus, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Also weighing against 
the veteran's claims is the fact that the first evidence of 
the conditions at issue is dated over twenty years after 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  As such, 
and given the silent service medical records and lack of any 
competent medical evidence to support the veteran's 
assertions, service connection for COPD, a Barrett's 
esophagus to include diverticulitis, psoriasis, hypertension 
and congestive heart failure with coronary artery disease 
cannot be granted.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for COPD, Barrett's esophagus to 
include 


diverticulitis, psoriasis, hypertension and congestive heart 
failure with coronary artery disease, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is denied.  

Service connection for Barrett's esophagus, to include 
diverticulitis, is denied.  

Service connection for psoriasis is denied.  

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.   

Service connection for congestive heart failure, with 
coronary artery disease, to include as secondary to diabetes 
mellitus, is denied. 


REMAND

In the June 2007 presentation to the Board, the veteran's 
representative requested that the veteran be afforded another 
VA psychiatric examination to assess the severity of his 
service-connected PTSD.  In light of this contention and the 
fact that the veteran was last afforded a VA examination to 
assess the severity of his PTSD approximately four years ago, 
the Board concludes that a VA psychiatric examination is 
necessary in this case in order to comply with the duty to 
assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical 


treatment, so that the evaluation of the claimed disability 
will be a fully informed one).

As such, this case is remanded for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by law, to 
include as enumerated in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), is fully complied 
with and satisfied.

2.  The RO must make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 


circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
global assessment functioning score, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim that has been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  
In the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the claim for an 
increased initial rating for PTSD must be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought in connection with this 
claim, a supplemental statement of the 
case must be issued, and the veteran and 
his representative should be afforded an 
opportunity to 


respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


